Citation Nr: 1228116	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has established basic legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty in the Philippine colonial military service.  The appellant is the service member's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision issued in July 2008, by the Department of Veterans Affairs (VA), Regional Office, in Manila, the Republic of the Philippines, that, in pertinent part, determined that the appellant was not eligible for VA death pension benefits. 


FINDINGS OF FACT

The service member did not possess the requisite service to qualify for VA death pension benefits for the appellant.


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.57, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  Nevertheless, VA provided the appellant with notice in May 2008.  The letter informed her of what was required to substantiate her claim and the allocation of responsibilities between herself and VA.  She was specifically asked to submit evidence in support of her claim including an Affidavit for Philippine Army Personnel (Form 23 Processing Affidavit).  The appellant has not alleged prejudice with respect to the notice provided, and the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim. 

Analysis

The appellant seeks nonservice-connected death pension benefits based on her deceased husband's military service.  In order to qualify for the benefits sought, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7 (2011).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002). 

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.7(p), 3.40(b) and (c) (2011).  Active service will be the period certified by the Department of Defense service department.  38 C.F.R. § 3.41 (2011). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).  Service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The appellant has claimed that her husband was on active duty and working for the United States Armed Forces during World War II.  A review of the documents submitted by the appellant indicates that her husband was born on October [redacted], 1932.  An affidavit of the Veteran was also submitted that indicated the information was in error and he was actually born June [redacted], 1931.  He purportedly went onto active duty on October [redacted], 1943 - when he was approximately eleven or twelve years of age.  

In order to verify the appellant's husband's service, the RO has gone twice to the National Personnel Records Center (NPRC).  The most recent time occurred in June 2011.  After reviewing its records, NPRC responded with the following notification:

Subject has no service as a member of the Philippine Commonwealth Army including the recognized guerillas in the service of the United States Armed Forces.

The Board observes that the NPRC has repeatedly indicated that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The VA is bound by the service department's certification as to the service member's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  In this case, while the appellant's husband may have served during wartime, his service in the Philippine Commonwealth Army and recognized Guerillas from 1943 to 1946 does not qualify him, or more importantly, his wife for death pension benefits.  

Service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, despite that such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2011).  The specified benefits exception does not include VA nonservice-connected death pension benefits, which are, as noted above, authorized by Chapter 15, Title 38, United States Code. 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's husband's service does not meet the criteria described, her husband does not meet the basic eligibility requirements for nonservice-connected death pension benefits, and the claim must be denied based upon a lack of entitlement under the law.


ORDER

The appellant is not eligible for VA death pension benefits, and the claim is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


